Citation Nr: 9902621	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-36 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a bladder/kidney 
disorder.  

3.  Entitlement to service connection for a left wrist 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran had active service from January 1943 to August 
1943.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  


CONTENTIONS OF APPELLANT ON APPEAL

Essentially it is contended that the RO committed error in 
denying service connection for a back disorder, a 
bladder/kidney disorder, and a left wrist disorder.  The 
veteran asserts that she suffered a fall during service and 
that each of these disorders had their onset as a result of 
injuries sustained when she fell.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims for service 
connection for a back disorder, a bladder/kidney disorder, 
and a left wrist disorder are not well grounded.  


FINDINGS OF FACT

1.  The claim for service connection for a chronic back 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation. 

2.  The claim for service connection for a bladder/kidney 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

3.  The claim for service connection for a chronic left wrist 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim for service connection for a chronic 
bladder/kidney disorder is not well grounded.  38 C.F.R. 
§ 5107 (West 1991).  

3.  The claim for service connection for a chronic left wrist 
disorder is not well grounded.  38 C.F.R. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection for certain disorders, such as 
nephritis, may be granted if it has been manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Every veteran in wartime service should be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
findings that the increase in disability is due to the nature 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.303(b) (1998).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is [a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was noted during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Grottveit, 5 Vet. App. at 93.  

Factual Background

The veteran served in the Womens Army Auxiliary Corps (WAAC) 
from January 1943 to August 1943.  In October 1967, she filed 
her initial claim for compensation benefits.  She alleged 
that she injured her back during service and that she had a 
stomach condition.  

Service medical records include an WAAC enlistment 
examination report from January 1943 and a discharge 
examination report from August 1943.  These reports do not 
reflect that the appellant had recorded complaints, 
statements of medical history or that she was treated during 
service for a back or wrist injury or bladder or kidney 
problem.  Examination was essentially normal on both 
occasions.  

VA records show that the veteran was hospitalized in June 
1946 for moderately severe acne of the back and shoulders; 
acute retroversion of the uterus; chronic, moderately severe 
pyelitis; kidney, congenital malformation of bifid pelvis; 
and chronic tuberculosis, not found.  

VA record show that the claimant was hospitalized again from 
December 1949 to February 1950 for disabilities to include 
left, mild pyelonephritis and congenital bilateral bifid 
pelvis

A post service VA hospitalization report from October 1967 
shows that the appellant was hospitalized due to uterine 
fibroid with menorrhagia.  

The veterans initial claim for compensation benefits was 
denied in January 1968 as she did not have any recognized 
active military service.  (The Board notes that this was 
prior to when service in the WAAC was recognized as active 
military service.)  

In January 1996, the veteran again filed a claim for 
compensation benefits.  She reported that disabilities of the 
back, left wrist, and kidney/bladder occurred in 1943.  
Submitted in support of her claims were VA treatment records 
from July 1995 through February 1996.  These records reflect 
diagnoses to include urinary incontinence, non-simple cysts 
or masses in the inferior pole of the left kidney, and 
degenerative joint disease in the lumbar spine.  

At a personal hearing in September 1996, the veteran 
testified that she attempted to pick up a mailbag during 
service.  She fell and her injuries included back and left 
wrist residuals.  She was not taken to a medical facility as 
she was not allowed to go on a sick call.  She immediately 
went after discharge for treatment to a VA facility in San 
Diego, California.  Transcript (tr.) at 2.  Her 
representative pointed out that at one time, the veterans 
service was not recognized as active service.  She reported 
post service treatment for back complaints at the 
Albuquerque, New Mexico, VA medical center.  She described 
problems walking due to back symptoms and said that her 
symptoms had increased in severity.  She used a cane for 
ambulation.  Tr. at 4.  She also said that after the 
inservice injury, she started having bladder problems.  She 
described inservice incidents of incontinence.  Tr. at 6.  
She also said that she bruised her kidney area in the 
inservice fall.  She gave a medical history that included the 
diagnosis of a tumor in 1995, and she had been told that one 
kidney was smaller than the other.  Currently, she 
experienced pain in the kidney area and had had kidney 
stones.  Tr. at 8.  She injured her left wrist in the fall 
also.  Although she had had some problems with the left wrist 
in the past, she currently had no problem now.  Tr. at 9.  
She did describe some left wrist pain, however, that came and 
went.  Tr. at 10.  

Also of record are copies of several photographs of the 
veteran from her service period or shortly after service 
discharge.  The veteran maintains that one photograph 
reflects that her spine was tilted like an upside down letter 
L.  This twisting had increased with age resulting in the 
need to use a walker or a wheel chair.  

In an August 1997 statement, the veteran asserted that her 
spinal injury was incurred just a few days before her 
separation.  Shortly after service, she was seen at the 
Albuquerque, New Mexico, VA facility.  As they had no female 
facilities, she was provided transportation to a naval 
facility in San Diego, California.  She reported that a 
female physician who examined her there told her that she 
would have to learn to live with her disability.  

Attempts by the RO in 1997 to obtain records from the San 
Diego Naval Hospital were unsuccessful.  

In a January 1998 statement, the veteran reiterated her 
evidentiary assertions.  She reported that her equilibrium 
was poor, and that she fell very easily.  She often fainted 
and had difficulty walking.  She had difficulty performing 
everyday tasks due to her physical ailments.  The fall during 
service also resulted in pain in the kidney and breast area.  
She had been told that her left kidney was smaller than her 
right, and she experienced a great deal of pain in the area.  
She stated that since the injury, one of her legs was shorter 
than the other.  She believed that perhaps this was the 
reason why she fell so much.  

Analysis

A Back Disorder

As described earlier, there are three elements that must be 
met for a well-grounded claim.  The first element of a well 
grounded claim is satisfied on this record as the post 
service medical evidence of record does show the presence of 
a low back disability, diagnosed as degenerative joint 
disease at L4-5.  The second element of a well-grounded claim 
is met by the veterans evidentiary assertion that she 
sustained a back injury in a fall during service.  This 
statement must be presumed to be true for the limited purpose 
of determining whether a well-grounded claim has been 
presented.  King. v. Brown, 5 Vet. App. 19 (1993).  

What this record lacks, however, is competent medical 
evidence of a nexus between injury or disease in service and 
current disability.  The service medical records do not 
reflect any diagnosis or finding of a chronic low back 
disability.  Indeed, they show that the appellants back was 
clinically normal at separation.  While a lay party may 
provide evidence as to matters within the capacity of a lay 
person to observe, when it comes to matters of medical 
diagnosis or causation, only those with medical expertise are 
competent to provide evidence.  Espiritu, supra. 

Where the determinative issue involves medical causation, 
competent evidence is required to make a well-grounded claim.  
Grottveit, supra.  There is no competent medical evidence of 
record linking a current disability to service or any 
incident or event therein.  The Board has noted the 
allegations of post service treatment at a naval facility 
shortly after service, but attempts to obtain records 
matching the appellants accounts were unsuccessful.  The 
records from that period that have been obtained fail to 
support the appellants recollections as they reflect 
diagnoses no underlying back disability.  The Board notes 
that these records do reflect acne involving the back, 
however, this is manifestly a skin, not a back, disability.   
Further, the Board notes that there are no clinical records 
from the intervening years after service discharge from any 
other source that might suggest an ongoing, chronic back 
disability.  The first clinical evidence of back complaints 
and diagnosis was many, many years after service.  
Accordingly, the appellant has not satisfied the third 
element of a well-grounded claim.  

The lay statements and evidentiary assertion now offered 
decades after the event to establish the presence of back 
problems in service and continuously thereafter are 
completely overwhelmed and outweighed by the lack of 
contemporary evidence to support such recollections, and the 
negative entries showing normal physical examination at time 
of service separation, or the lack of clinical evidence for 
many years after service.  

A Bladder or Kidney Disorder

In this case, there is no clinical evidence of bladder or 
kidney problems during service.  Post service VA records from 
several years after service reflect that the veteran was 
treated in 1946 for kidney disabilities, to included pyelitis 
and a congenital malformation of bifid pelvis.  In 1949, she 
was again treated for this kidney malformation and for 
pyelonephritis.  In recent years, urinary incontinence, non-
simple cysts or masses in the inferior pole of the left 
kidney have been diagnosed.  

As to the kidney malformation, this disability was not noted 
upon entrance into service, but there are VA documents from 
1946 and 1949 which refer to this disability as congenital.  
There is no clinical evidence of record to suggest otherwise.  
Inasmuch as there is no actual dispute as to the preexistence 
of this disorder, the focus in this matter is whether there 
is a showing by competent evidence of current disablement 
from malformation of bifid pelvis and whether there is lay or 
medical evidence, as appropriate, substantiating the 
veterans claim that this disorder had its onset during 
service or was aggravated therein.  

There is nothing in the clinical evidence of record that 
suggests that this disorder was aggravated in service as the 
service records are entirely negative for any such complaints 
or treatment.  While the records show treatment for another 
kidney ailment in 1946 and 1949 (addressed below) and 
diagnosis of this congenital condition, no chronic disability 
attributable to service as a result of kidney malformation is 
indicated.  Additionally, the Board notes that no claim was 
filed for such a disability in 1967 when the veteran 
initially filed for compensation benefits.  There is no 
continuity of pertinent symptomatology related to this 
congenital condition during post service years.  Savage, 
supra.  

The record does show, however, treatment for other bladder 
and kidney problems.  For example, in 1946, several years 
after service, the claimant was treated for chronic pyelitis, 
and in 1949, she was seen for pyelonephritis.  More current 
records from the mid-1990s reflect that she has now been 
diagnosed with urinary incontinence and ultrasound has 
indicated non-simple cysts or masses in the inferior pole of 
the left kidney.  

Simply stated, however, the veteran has fallen far short of 
meeting her initial burden of submitting a well-grounded 
claim for any of these bladder or kidney disabilities. 
Chronic pyelitis, pyelonephritis, urinary incontinence, and 
non-simple cysts or masses in the inferior pole of the left 
kidney are disorders that were not clinically noted during 
service or for years thereafter.  There is no competent 
medical opinion or record linking any of these disabilities 
to service.  The Board has considered the veterans 
assertions that these disabilities are related to an 
inservice fall, but this assertion is not corroborated by any 
competent medical evidence.  Her opinion that an inservice 
fall resulted in pain in the kidney area that was the onset 
of current kidney or bladder problems or aggravated a 
congenital kidney malformation is not competent evidence on 
medical causation or etiology.  Espiritu; Grottveit, supra.  

Consequently, in the absence of competent evidence as to an 
increase in severity of the veterans preexisting kidney 
malformation, or as to any causal relationship between other 
post service bladder and kidney conditions, the claim is not 
a plausible claim and must be denied.  Rabideau; Brammer, 
supra.  

A Left Wrist Disorder

Service connection can be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty.  In this case there is no medical evidence to 
show that the alleged inservice injury resulted in residual 
left wrist disability.  No chronic left wrist disorder was 
identified in service, to include at the time of separation 
examination.  Likewise, post service records are negative for 
pertinent diagnoses.  In the absence of medical evidence 
indicating the presence of current left wrist disability, a 
claim for service connection is not plausible.  Accordingly, 
this claim is also denied as not well grounded.  Caluza, 
supra.  

As to each of the issues discussed above, the Board 
recognizes that the RO most recently disposed of these issues 
in a manner that differs from the Board.  The RO denied the 
claims on the merits in February 1998, while the Board has 
concluded that the claims are not well grounded.  The Court 
has held that when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  The Board also views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present well grounded claims for the benefits sought, and the 
reasons why the current claims must fail.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

Service connection is denied for a back disorder.  

Service connection is denied for a bladder/kidney disorder.  

Service connection is denied for a left wrist disorder.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
